

116 S4391 IS: Masks Work Act of 2020
U.S. Senate
2020-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4391IN THE SENATE OF THE UNITED STATESJuly 30, 2020Mr. Schatz (for himself, Mr. Van Hollen, and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo authorize a public service announcement campaign on the efficacy of cloth face coverings in reducing the spread of COVID–19, to authorize a program to provide cloth face coverings to any individual in the United States who requests one free of charge, and for other purposes.1.Short titleThis Act may be cited as the Masks Work Act of 2020.2.FindingsCongress finds the following:(1)The SARS–CoV–2 virus has killed over 150,000 individuals in the United States and infected more than 4,000,000 others.(2)The measures taken to contain the virus, including social distancing and stay at home orders, have resulted in a significant economic disruption, causing tens of millions of individuals to lose jobs and income. (3)Scientific experts have warned of the danger of a second wave of infections striking the United States in fall and winter. (4)Scientific experts within the United States Government and elsewhere have strongly advised individuals to wear cloth face coverings as a means to slow the spread of COVID–19 and have stated that wearing cloth face coverings may reduce the spread of respiratory droplets that may carry the disease. (5)There is a growing body of scientific research indicating that high levels of cloth face covering adoption by a population can reduce transmission of the virus, and may prevent asymptomatic or presymptomatic carriers from unknowingly infecting others.(6)One scientific model estimated that if 80 percent of the population adopted proper face covering use, transmission would be 1/12 what it would be in a population without wearing cloth face coverings. Another newly released study conducted with animals found that certain face coverings reduced transmission of COVID–19 by 75 percent. (7)Nations in Southeast Asia with high levels of cloth face covering wearing have been more effective than others in reducing the spread of COVID–19, and have experienced comparably fewer infections and deaths as a result.(8)A recent study from the University of Iowa's College of Public Health suggests that the 15 States and the District of Columbia, having mandated wearing face coverings in public between April 8, 2020, and May 15, 2020, averted as many as 230,000 to 450,000 COVID–19 cases.(9)Many individuals have heeded the calls of public health experts to wear cloth face coverings and have made major sacrifices in other aspects of their life in order to control the spread of the virus.3.Sense of CongressIt is the sense of Congress that —(1)following the consensus advice of public health experts to wear face coverings can meaningfully reduce transmission rates for COVID–19, resulting in fewer deaths, fewer individuals made seriously ill, and less economic disruption;(2)individuals should wear appropriate face coverings in accordance with public health guidance, including in situations where social distancing is difficult or impossible, particularly in indoors environments, both to protect themselves and to protect older individuals or others with health conditions that increase the risks of serious illness due to COVID–19; and(3)leaders across the political spectrum should model behaviors recommended by public health experts by wearing face coverings appropriately and encouraging those around them to do the same.4.Public service announcement campaign(a)In generalThe Director of the Centers for Disease Control and Prevention (in this section referred to as the Director) shall carry out a linguistically and culturally competent public service announcement campaign on television, radio, the internet, and digital platforms, and in print publications, informing the public on—(1)the efficacy of cloth face coverings; and(2)why cloth face coverings are recommended by public health experts to reduce the spread of COVID–19.(b)AudienceIn carrying out the campaign under subsection (a), the Director shall ensure that public service announcements reach as many individuals as possible with scientifically accurate messages about cloth face coverings.(c)AccessibilityThe Director shall ensure that public service announcements are provided in formats suitable for people who are deaf, hard-of-hearing, deaf-blind, blind, and people who cannot rely on speech to be heard and understood, including the following:(1)American Sign Language.(2)Large print.(3)Braille.(4)Fully accessible websites.(5)Captioned videos. (d)LanguageThe Director shall ensure that public service announcements under this section are provided in languages in addition to English, including—(1)the languages recommended in the Department of Homeland Security’s Language Access Plan issued on October 1, 2016, and any succeeding plan; (2)Native American languages that are official State languages that have not less than 1,000 speakers, and any other Native American language with not less than 10,000 speakers; and(3)territorial languages that are official languages.(e)Additional languages or formatsThe Director shall ensure that public service announcements under this section are developed in additional languages or formats as needed to meet specific State or local needs as requested by a State governor or department of health. (f)Grants and contractsIn carrying out the campaign under subsection (a), the Director may, subject to the availability of appropriations, award grants to, and enter into contracts with, public and private entities (including nonprofit organizations).(g)Authorization of AppropriationsTo carry out this section, there are authorized to be appropriated such sums as may be necessary for fiscal years 2020 and 2021, to remain available until expended.5.Cloth face coverings for all(a)In generalSubject to the availability of appropriations, the Secretary of Health and Human Services (in this section referred to as the Secretary) shall carry out a program, in partnership with other Federal agencies, to provide cloth face coverings to any individual in the United States who requests such coverings free of charge by United States mail and through other means, such as distribution at COVID–19 testing sites, as determined appropriate by the Secretary.(b)RequestsIn carrying out this section, the Secretary shall establish procedures allowing individuals to request up to three cloth face coverings per person in their household through the internet, by mail, or by phone (including text messaging).(c)ConsultationThe Secretary shall consult with the Director of the Centers for Disease Control and Prevention, the Director of the National Institutes of Health, and the heads of other agencies as appropriate regarding the design and selection of cloth face coverings to be provided under this section.(d)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated such sums as may be necessary for fiscal years 2020 and 2021, to remain available until expended.6.National Institutes of Health research on cloth face covering efficacy(a)In GeneralThe Director of the National Institutes of Health (in this section referred to as the Director) shall conduct or support research on the efficacy of cloth face coverings, face shields, and other facial coverings to reduce the spread of COVID–19.(b)Use of fundsResearch under this section may include—(1)research on the effect of wearing cloth face coverings on the spread of SARS–CoV–2 and COVID–19;(2)research on the situations for which cloth face coverings are scientifically indicated;(3)research on the most effective materials or designs of cloth face coverings; and(4)other topics as the Director determines appropriate.(c)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $25,000,000 for each of fiscal years 2020 through 2022, to remain available until expended.